                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


LANCE BROWNING,
Individually and On Behalf of
All Other Similarly Situated,

       Plaintiff,                                   Case No. 1:18-cv-00763


vs.                                                 Dlott, J.; Bowman, M.J.

OHIO NATIONAL LIFE INSURANCE
COMPANY, et al.,

       Defendants.



                                      CALENDAR ORDER

This case shall proceed as follows:

1.      Discovery deadline: One hundred eighty (180) days after the Court’s decision on class
certification

      Deadline to identify plaintiff experts and provide reports: Sixty (60) days after the
Court’s decision on class certification

      Deadline to identify defendant experts and provide reports: Ninety (90) days after the
Court’s decision on class certification

2.    Dispositive motion deadline: To be set after other preliminary threshold matters are
decided

       The Final Pretrial Conference and trial dates will be scheduled by Judge Dlott.


                                            s/Stephanie K. Bowman
                                            Stephanie K. Bowman
                                            United States Magistrate Judge
